        Case 3:17-cr-00051-HZ         Document 736   Filed 10/02/20   Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON




UNITED STATES OF AMERICA,                              No. 3:17-cr-00051-HZ-3

                      Plaintiff,                       OPINION & ORDER

       v.

KARRILYNN ROSANDER,

                      Defendant.



Lewis Burkhart
Julia Jarrett
United States Attorney’s Office
1000 SW Third Avenue, Suite 600
Portland, OR 97204

Amy Potter
United States Attorney’s Office
405 E. 8th Avenue, Suite 2400
Eugene, OR 97401

       Attorneys for Plaintiff




1 – OPINION & ORDER
         Case 3:17-cr-00051-HZ        Document 736       Filed 10/02/20     Page 2 of 9




Brian C. Butler
Federal Public Defender
15 Newtown
Medford, OR 97501

       Attorneys for Defendant

HERNÁNDEZ, District Judge:

       Defendant moves to reduce her sentence to time served under 18 U.S.C. §

3582(c)(1)(A)(i). The Government opposes Defendant’s motion. For the following reasons, the

Court denies Defendant’s motion.

                                       BACKGROUND

       Defendant pleaded guilty to conspiracy to import and distribute methamphetamine,

heroin, and cocaine and use of communication facilities in furtherance of drug trafficking. Pet. &

Order Entering Guilty Plea 1–2, ECF 495. The Court sentenced Defendant to 150 months of

imprisonment and five years of supervised release. Judgment & Commitment (“Judgment”) 2–3,

ECF 645. Defendant has about 100 months remaining to serve on her sentence. Def. Mot. Red.

Sent. (“Def. Mot.”) 2, ECF 715.

       Defendant is serving her sentence at Federal Prison Camp (“FPC”) Bryan, an all-female

facility that houses 591 inmates.1 Currently, there is one inmate and three staff members at FPC

Bryan infected with COVID-19.2 Two inmates at FPC Bryan have recovered from COVID-19.3




1
  FPC Bryan, Federal Bureau of Prisons, https://www.bop.gov/locations/institutions/bry/ (last
visited Sept. 17, 2020).
2
  COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited
Sept. 17, 2020).
3
  Id.


2 – OPINION & ORDER
         Case 3:17-cr-00051-HZ          Document 736        Filed 10/02/20      Page 3 of 9




FPC Bryan is located in Brazos County, Texas. Texas has had some of the highest rates of

infection in the country, and Brazos County’s current positivity rate is 9.91%.4

                                           STANDARDS

        A federal district court generally “may not modify a term of imprisonment once it has

been imposed[.]” 18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824–25

(2010). With the passage of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5191

(2018), Congress authorized the district court to modify a defendant’s sentence on a motion for

compassionate release by a defendant:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment . . .
        after considering the factors set forth in section 3553(a) to the extent that they are
        applicable, if it finds that—

                (i) Extraordinary and compelling reasons warrant such a reduction; [. . . ]

                and that such a reduction is consistent with applicable policy statements
                issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

        The policy statement issued by the United States Sentencing Commission identifies four

categories of extraordinary and compelling reasons: (A) the medical condition of the defendant;

(B) the age of the defendant; (C) family circumstances, including “death or incapacitation of the

caregiver of the defendant’s minor child”; and (D) other reasons, as determined by the Director

of the Bureau of Prisons, that amount to an extraordinary and compelling reason “other than, or




4
 COVID-19 By The Numbers, Brazos County Health District,
http://brazoshealth.org/sites/default/files/inline-files/9.17.20.pdf (last visited Sept. 17, 2020).


3 – OPINION & ORDER
           Case 3:17-cr-00051-HZ        Document 736        Filed 10/02/20    Page 4 of 9




in combination with, the reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13

app. n. 1(A)–(D).

          The policy statement also requires the court to determine whether the circumstances

warrant a reduction (and, if so, the amount of reduction), after considering the factors set forth in

18 U.S.C. § 3553(a) and whether the defendant is a danger to the safety of any other person or to

the community. U.S.S.G. § 1B1.13(4).

          The defendant seeking a reduction of his or her sentence bears the burden to establish that

the defendant has exhausted his or her administrative remedies and that extraordinary and

compelling reasons exist to warrant a reduction of his or her sentence. See 18 U.S.C. §

3582(c)(1)(A); United States v. Greenhut, 2:18-CR-00048-CAS-1, 2020 WL 509385, at *1 (C.D.

Cal. Jan. 31, 2020) (holding that a defendant bears the burden of establishing entitlement to

sentencing reduction and citing United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir.

1998)).

                                            DISCUSSION

          Defendant moves to reduce her sentence to time served for two reasons. First, she argues

that she has serious medical conditions that increase her risk of injury or death if she contracts

COVID-19 and, second, that she needs to care for her incapacitated mother, who has no other

available caregiver. The Court finds that Defendant has not met her burden to prove that

extraordinary and compelling reasons exist to reduce her sentence. The Court also finds that

Defendant remains a danger to others or to the community and declines to reduce Defendant’s

sentence on that basis.

          I.     Exhaustion of Administrative Remedies

      There is no dispute that Defendant has exhausted her administrative remedies.




4 – OPINION & ORDER
         Case 3:17-cr-00051-HZ         Document 736        Filed 10/02/20     Page 5 of 9




       II.     Extraordinary and Compelling Reasons

       Defendant argues that because COVID-19 is rapidly spreading through other Bureau of

Prisons (“BOP”) facilities and FPC Bryan now has active cases, the combination of active cases

at FPC Bryan, Defendant’s age and her serious health conditions warrant a reduction of her

sentence to time served. Defendant argues that the need to care for her incapacitated mother is a

second, independent, extraordinary and compelling reason to reduce her sentence.

               a. Defendant’s Health Conditions

       Defendant is fifty-two years old and suffers from hyperlipidemia, a heart murmur, benign

kidney cysts and has a twenty-five-year history of smoking. Def. Mot. Ex. A at 1, 5–7, 11, ECF

715. She takes several medications to treat her conditions. Id. at 3–4. She also has a history of

hypertension, kidney stones, and blood in her urine. Id. at 5. Defendant reported to her doctor in

May 2019 that no one had told her that she has kidney disease. Id.

       The Centers for Disease Control and Prevention (“CDC”) has determined that older

persons and persons with certain health conditions are at higher risk of severe illness if they

contract COVID-19.5 People who are in their 50s are at higher risk of severe illness than people

in their 40s, but the people most at risk for severe complications from COVID-19 related to their

age are people who are eighty-five years old or older.6

       The CDC has identified certain health conditions that increase a person’s risk of severe

illness from COVID-19 regardless of age, including certain kidney diseases and serious heart




5
  People at Increased Risk of Severe Illness, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-
risk.html (last updated June 25, 2020).
6
  Coronavirus Disease 2016 (COVID-19): Older Adults, Centers for Disease Control and
Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-
adults.html (updated Sept. 11, 2020).


5 – OPINION & ORDER
           Case 3:17-cr-00051-HZ        Document 736       Filed 10/02/20     Page 6 of 9




conditions.7 Defendant does not suffer from any of those conditions. The CDC has identified

additional conditions that may place a person at increased risk of serious illness from COVID-

19, and Defendant’s hyperlipidemia and history of smoking fall within that category.8 Defendant

currently does not have hypertension, but she argues that FPC Bryan’s restriction of her physical

activity because of the pandemic might cause her hypertension to recur. If that happens,

Defendant argues, she will be at a much greater risk of serious illness if she contracts COVID-

19. Def. Mot. 12–13.

          Currently, Defendant’s age, hyperlipidemia, and history of smoking increase her risk of

serious illness due to COVID-19. Although some serious heart conditions and kidney disease can

elevate that risk, Defendant has produced no evidence that her heart murmur and benign kidney

cysts are conditions that increase her risk of severe illness. One inmate at FPC Bryan has

contracted COVID-19. Under the circumstances, the Court finds that Defendant has not met her

burden to establish that extraordinary and compelling reasons exist to reduce her sentence to time

served.

                 b. Defendant’s Need to Care for Her Mother

          Defendant argues that she is the only available caregiver for her mother, who is seventy-

three years old and suffers from chronic obstructive pulmonary disease, chronic kidney disease,

pneumonia, and heart failure. District courts disagree about whether a parent’s incapacity is an

extraordinary and compelling reason to reduce a defendant’s sentence when the defendant is the

only available person to care for the sick parent. Compare United States v. Baye, ___ F. Supp. 3d



7
  People with Certain Medical Conditions, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (updated Sept. 11, 2020).
8
  See id.


6 – OPINION & ORDER
         Case 3:17-cr-00051-HZ         Document 736       Filed 10/02/20      Page 7 of 9




___, ___, 2020 WL 2857500, at *10 (D. Nev. Jun. 2, 2020) (finding that the need to care for a

sick parent was an extraordinary and compelling reason to reduce sentence because many

inmates have aging and sick parents) with United States v. Bucci, 409 F. Supp. 3d 1, 2 (D. Mass.

2019) (finding that the defendant’s need to care for his ailing mother was an extraordinary and

compelling reason to reduce his sentence). The Court need not resolve this question because, as

explained below, Defendant remains a danger to others and to the community.

       III.    18 U.S.C. § 3553(a) Sentencing Factors

       When a court has determined that extraordinary and compelling reasons warrant a

reduction of the defendant’s sentence, the court must then determine whether the defendant

remains a danger to others or to the community under 18 U.S.C. § 3142(g) and whether

compassionate release accords with the sentencing factors in 18 U.S.C. § 3553(a). U.S.S.G. §

1B1.13. The factors considered by the court when deciding whether a defendant is a danger to

the safety of any other person or to the community are (1) the nature and circumstances of the

offense (including whether the offense is a crime of violence, a violation of 18 U.S.C. § 1591, a

federal crime of terrorism, or involves a minor victim or a controlled substance, firearm,

explosive, or destructive device); (2) the weight of the evidence; (3) the history and

characteristics of the defendant (including, among other things, the defendant’s character,

physical and mental condition, and family ties and whether at the time of the offense or arrest the

defendant was on probation, parole, or other release); and (4) the nature and seriousness of the

danger to any person or the community posed by the defendant’s release. 18 U.S.C. § 3142(g).

       Defendant argues that a period of supervised release, instead of incarceration at FPC

Bryan, “satisfies the purposes of punishment under § 3553(a)” while allowing her to protect

herself from exposure to COVID-19. Def. Mot. 16. The Court disagrees.




7 – OPINION & ORDER
         Case 3:17-cr-00051-HZ          Document 736        Filed 10/02/20      Page 8 of 9




       Defendant has a long history of distribution of methamphetamine and narcotics. At the

time of her arrest, Defendant imported and sold large quantities of methamphetamine and

narcotics. She led a distribution network that sold those drugs to dealers who distributed them to

communities in Oregon and Washington. During the time that Defendant engaged in the

conspiracy to import drugs that buttresses her conviction, Defendant was on probation for a state

drug distribution conviction. In short, the nature of her crimes was serious.

       The 150-month sentence ordered by the Court was necessary to protect the public, deter

Defendant’s longstanding engagement in distributing drugs to multiple communities, and to

protect the public from further crimes. Defendant’s one year of incarceration is both insufficient

to deter future criminal conduct and to protect the public. Reducing Defendant’s sentence to time

served after she has served only one year of her sentence would drastically undermine the

sentencing guidelines and create an unwarranted sentencing disparity when compared to others

convicted of similar crimes. 18 U.S.C. 3553(a)(6).

       The Court commends Defendant for her conduct during pretrial supervised release and

during her incarceration thus far, but that alone is insufficient to establish that she no longer

remains a danger to others or to the community. As a result, the Court finds that compassionate

release in not warranted. See United States v. Hayden, No. 3:11-cr-00393-JO, 2020 WL

4674108, at *3 (D. Or. Aug. 11, 2020) (finding that defendant with past criminal history of

armed robberies and who committed an armed robbery while he was on supervised release

remained a danger to the community); United States v. Collins, No. 2020 WL 5372087, at *1 (D.

Or. Sept. 8, 2020) (assuming without deciding that defendant’s hypertension, hyperlipidemia,

and other health issues combined with the pandemic constituted extraordinary and compelling

reasons to reduce the defendant’s sentence but finding that defendant remained a danger to others




8 – OPINION & ORDER
          Case 3:17-cr-00051-HZ       Document 736        Filed 10/02/20     Page 9 of 9




because of his history of drug distribution and current conviction for possession with intent to

distribute); United States v. Zubiate, No. 18-cr-442-AJN, 2020 WL 3127881, at *2–3 (S.D.N.Y.

Jun. 12, 2020) (finding that defendant who had trafficked large quantities of narcotics was not

entitled to compassionate release after serving about twenty-five percent of his sentence even

though he established extraordinary and compelling reasons to reduce his sentence created by his

health risk factors and the COVID-19 pandemic).

                                         CONCLUSION

       The Court DENIES Defendant’s Motion to Reduce Sentence Pursuant to U.S.C. §

3582(c)(1)(A)(i) [715] without prejudice and with leave to seek reconsideration if circumstances

change.

       IT IS SO ORDERED.



                October 2, 2020
       DATED:_______________________.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




9 – OPINION & ORDER
